Citation Nr: 1234674	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-39 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation for anaphylactic reaction (also claimed as pain and swelling of feet/hands, and as edema), with chronic urticarial dermagraphic response with fungal infection of feet and nails, currently rated at 10 percent.

2.  Evaluation of psychoneurosis, anxiety with headaches, rated 10 percent disabling prior to January 28, 2011.

3.  Evaluation of psychoneurosis, anxiety with headaches, currently rated 30 percent disabling from January 28, 2011.

4.  Entitlement to service connection for a knee disability.

5.  Entitlement to service connection for allergies, claimed as pain and swelling of feet/hands, and as edema.  

6.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for chronic pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
All issues, other than the issue of entitlement to service connection for a knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At an April 2012 hearing, the Veteran stated that he wished to withdraw his appeal for service connection for knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In April 2012 the Veteran appeared at a Travel Board hearing and requested withdrawal of his appeal for service connection for knee disability.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for service connection for knee disability is dismissed.


ORDER

The appeal of entitlement to service connection for knee disability is dismissed.




REMAND

The September 2008 rating decision on appeal granted the Veteran service connection for anaphylactic reaction, claimed as pain and swelling of the feet/hands and edema.  However, this rating decision also denied service connection for allergies, claimed as pain and swelling of feet/hands and edema.  The Board notes that it is not proper for VA to concurrently allow and deny service connection for the same disability.  The AOJ must review the September 2008 rating decision and determine whether service connection is warranted for an allergic/anaphylactic reaction, claimed as pain and swelling of claimed as pain and swelling of feet/hands and edema.  An amended rating decision should be issued.  For example, if service connection is warranted for a disability manifested by an allergic/anaphylactic reaction, claimed as pain and swelling of feet/hands and edema, an amended rating decision must be issued which removes from the list of nonservice-connected disabilities the disability specified as allergies, claimed as pain and swelling of feet/hands and edema.

At his April 2012 Travel Board hearing the Veteran testified that he had received treatment at the Aurora South Medical Center on two occasions.  Once was in February 2012 and he stated that he received psychiatric treatment while hospitalized.  The Veteran did not specify the date or the type of treatment he received the other time he received treatment at Aurora South Medical Center.  The record does not indicate that copies of these treatment records have been requested and these records are potentially applicable to all of the Veteran's claims.  Accordingly, these records must be requested and associated with the record if obtained.  38 C.F.R. § 3.159(c)(1).

The Veteran has not had a VA psychiatric examination since January 2011 and he indicated at his hearing that he had had psychiatric hospital treatment since that time.  A new VA psychiatric examination should be provided to the Veteran to determine the current severity of his service-connected psychiatric disability.

The record reveals that the Veteran experiences erectile dysfunction.  He maintains that such is caused by his service-connected disabilities.  The Veteran should be provided a VA examination in order to obtain an opinion as to whether or not the Veteran's current erectile dysfunction disability is caused, or aggravated by, any of his service-connected disabilities.  38 C.F.R. § 3.159(c)(4).  

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA treatment records dated from March 2011 to present. 

2.  Contact the Veteran and request his dates of treatment at the South Medical Center in Aurora, Colorado, and any other private medical provider for which medical records have not been obtained.  The RO should contact all identified providers and request a copy of all reports of treatment.  Any authorization necessary for the release of such documents should be obtained. 

3.  When the above actions have been accomplished, the Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his service-connected psychiatric disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The report of examination should contain a detailed account of all manifestations of psychiatric disability found to be present.  The examiner should comment on the extent to which the Veteran's psychiatric disability affects the Veteran's occupational and social functioning.  A multi-axial assessment should be conducted which includes a global assessment of functioning score (GAF score) and provides an explanation of the significance of the score assigned.

4.  Afford the Veteran an appropriate VA examination of his erectile dysfunction disability.  The claims folder should be made available to the examiner.  The examiner should provide an opinion as to whether the Veteran's erectile dysfunction disability is aggravated or increased in severity by any of his service-connected skin or psychiatric disabilities, including the medications prescribed for these service-connected disabilities.  A rationale for all opinions should be provided

5.  Afford the Veteran a VA dermatological examination to determine the extent and degree of severity of his service-connected skin disability which includes chronic urticarial dermagraphic response and fungal infection of feet and nails.  The claims folder should be made available to the examiner.  The examiner should render specific findings as to the percent of the Veteran's entire body and exposed areas that are each affected by his service-connected skin disabilities; whether any skin disability requires (a) intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during a past 12-month period, or (b) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a past 12-month period; and how the Veteran's skin disability impairs him in the work-place. 

6.  Issue an amended rating decision correcting the September 2008 rating decision so that it either grants or denies service connection for an allergic/anaphylactic reaction, claimed as pain and swelling of claimed as pain and swelling of feet/hands and edema.  If service connection is warranted for a disability manifested by an allergic/anaphylactic reaction, claimed as pain and swelling of feet/hands and edema, the amended rating decision must remove from the list of nonservice-connected disabilities the disability specified as: allergies, claimed as pain and swelling of feet/hands and edema.

7.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


